Exhibit 10.1

 

Execution Version

 

CONSENT AGREEMENT

 

This Consent Agreement (the “Agreement”), dated as of May 22, 2017 (the
“Effective Date”), is entered into by and among (i) the holders of the Notes
listed on Schedule 1 hereto (together with their respective permitted successors
and assigns, the “Initial Consenting Holders”), which hold a majority of each of
the GEI Notes and the GAG Notes, (ii) GenOn Energy, Inc., on behalf of itself
and each of its direct and indirect subsidiaries, (collectively, “GenOn”), and
(iii) NRG Energy, Inc., on behalf of itself and each of its wholly-owned direct
and indirect subsidiaries, as of the date hereof, other than GenOn
(collectively, “NRG”).  Each of NRG, GenOn and the Initial Consenting Holders is
also sometimes referred to herein as a “Party” and collectively as the
“Parties.”  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in Schedule 2 attached hereto.

 

1.                                     Agreement in Principle; Summary Term
Sheet.  The undersigned Parties hereby affirm their agreement in principle
regarding the reorganization of GenOn’s capital structure (the “Restructuring”)
and the settlement of certain claims and causes of action against NRG (the
“Settlement”) pursuant to the terms set forth in the summary term sheet attached
hereto as Exhibit A (the “Summary Term Sheet”), subject to, among other things,
the full prior approval of the board of directors of GenOn, the independent
governance committee of GenOn, and the board of directors of NRG, and
satisfactory legal documentation.  The Summary Term Sheet is hereby incorporated
by reference as if fully set forth in this Agreement.

 

2.                                     Covenants of the Parties.  For so long as
this Agreement has not been terminated in accordance with its terms, each Party
agrees and covenants severally (but not jointly) that it shall:

 

a.                                      use commercially reasonable efforts and
work in good faith to consummate the Restructuring and the Settlement,
including, without limitation, to enter into a restructuring support agreement
in form and substance reasonably satisfactory to the Parties (the “Agreed RSA”)
pursuant to which the Parties will agree to support a chapter 11 plan (the
“Agreed Plan”) to implement the Restructuring and the Settlement, with each of
the Agreed RSA and the Agreed Plan incorporating the terms of the Summary Term
Sheet; and

 

b.                                      not, directly or indirectly, support or
consent to any reorganization, restructuring, recapitalization, refinancing or
other transaction for GenOn that is materially inconsistent with the Summary
Term Sheet; provided, however, that, for the avoidance of doubt, the size and
final terms of the financing are subject to continuing discussion with GenOn. 
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
(i) restrict the legal and financial advisors of any Party in any manner,
including without limitation, from communicating with legal or financial
advisors for another Party or other holders of the Notes in any respect, (ii) be
deemed or construed as a waiver of attorney-client privilege or constrain the
right, ability, and obligation of counsel to any Party to act in accordance with
the rules of professional responsibility, or (iii) constrain any Party from
acting in accordance with its fiduciary duties.  For the avoidance of doubt,
nothing in this Agreement shall limit the rights of any holder of Notes to
initiate, prosecute, appear, or participate as a party in interest in any
litigation opposing the any refinancing proposal affecting GEI, GAG or their
subsidiaries, so

 

1

--------------------------------------------------------------------------------


 

long as such appearance, initiation, prosecution or participation and the
positions advocated in connection therewith are not inconsistent with this
Agreement or the Summary Term Sheet.

 

3.                                     Consent Fee.  By its execution and
delivery of this Agreement, each Initial Consenting Holder shall have earned a
pro rata share of the early consent/participation fee on the terms set forth in
the Summary Term Sheet (the “Consent Fee”), with respect to its holdings of GEI
Notes and GAG Notes set forth on its signature page hereto as of the date hereof
(the “Consent Fee Notes”), subject to consummation of the Restructuring.  The
Consent Fee shall be paid to each Initial Consenting Holder and each Permitted
Transferee on the effective date of the Agreed Plan with respect to the Consent
Fee Notes it holds as of such date, provided that all necessary court approvals
have been obtained and such Initial Consenting Holder or Permitted Transferee
has not breached any material provision of this Agreement or the Agreed RSA. 
For the avoidance of doubt, any Initial Consenting Holder or Permitted
Transferee that does not execute the Agreed RSA shall have waived its right to
receive the Consent Fee with respect to its Consent Fee Notes.  The deadline and
conditions for payment of the Consent Fee (but not the amount or participation
therein by an Initial Consenting Holder) may be extended, waived, or modified,
as applicable, by GenOn in its sole discretion.

 

4.                                     Representations and Warranties.

 

a.                                      Each Party (solely on its own behalf and
not on behalf of any other Party) represents and warrants on a several (but not
joint) basis to each other Party, that, as of the date hereof, and subject to
the terms hereof: (i) this Agreement constitutes the legally valid and binding
obligation of such Party, as applicable, enforceable against it in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability; and (ii) such Party does not have actual knowledge of the
occurrence of any event that, due to any fiduciary or similar duty to any other
person, would prevent it from taking any action required of it under this
Agreement.

 

b.                                      Each Initial Consenting Holder (solely
on its own behalf and not on behalf of any other Initial Consenting Holder)
represents and warrants on a several (but not joint) basis to each other Party,
that, as of the date hereof: (i) such Party (A) either (1) is the sole
beneficial owner of the principal amount of Notes set forth on its signature
page to this Agreement, or (2) has investment or voting discretion with respect
to the principal amount of Notes set forth on its signature page to this
Agreement and has the power and authority to bind the beneficial owner(s) of
such Notes to the terms of this Agreement, and (B) has full power and authority
to act on behalf of, vote, and consent to matters concerning such Notes and to
dispose of, exchange, assign, and transfer such Notes, including the power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder; and (ii) such Party has made no assignment, sale, participation,
grant, conveyance, pledge, or other transfer of, and has not entered into any
other agreement to assign, sell, use, participate, grant, convey, pledge, or
otherwise transfer, in whole or in part, any portion of its right, title, or
interests in any Notes that are subject to this Agreement that conflict with the
representations and warranties of such Party herein or would render such Party
otherwise unable to comply with this Agreement and perform its obligations
hereunder.

 

2

--------------------------------------------------------------------------------


 

5.                                     Transfers of Claims.  Each Initial
Consenting Holder (each, a “Transferor”) agrees that, so long as this Agreement
has not been terminated in accordance with its terms, it shall not sell, loan,
issue, pledge, hypothecate, assign, transfer, or otherwise dispose of (including
by participation) (the “Transfer”), directly or indirectly, in whole or in part,
any Notes, or any option thereon or any right or interest therein, to any
affiliated or unaffiliated party, including any party in which it may hold a
direct or indirect beneficial interest (each, an “Intended Transferee”), unless:
(a) the Intended Transferee is a Party to this Agreement; or (b) if the Intended
Transferee is not a Party to this Agreement, prior to the effectiveness of the
Transfer, such Intended Transferee delivers to the Transferor, counsel to GenOn,
counsel to NRG, and counsel for the Ad Hoc Group an executed copy of a transfer
agreement in the form of Exhibit B attached hereto (a “Transfer Agreement”) (it
being understood that any Transfer shall not be effective as against GenOn until
notification of such Transfer and a copy of the executed Transfer Agreement is
received by counsel to GenOn, in each case, on the terms set forth herein).

 

An Intended Transferee that satisfies the foregoing requirements is a “Permitted
Transferee,” and such Transfer, a “Permitted Transfer.”  Upon the consummation
of a Permitted Transfer, the Permitted Transferee shall be deemed to be an
Initial Consenting Holder hereunder with respect to the Notes purchased from an
Initial Consenting Holder (the “Purchased Notes”) and shall become subject to
all obligations and covenants of the Parties hereunder with respect to the
Purchased Notes and, to the extent the transferee is already a beneficial owner
of Notes, with respect to all such Notes, which shall be set forth in the
applicable Transfer Agreement (the “Additional Notes”).  Upon the consummation
of a Transfer in accordance with the terms of this Agreement, the Transferor
shall be deemed to relinquish its rights and be released from its obligations
under this Agreement solely with respect to the applicable Purchased Notes.  For
the avoidance of doubt, subject to Section 3 hereof, a Permitted Transferee
shall be entitled to the Consent Fee with respect to any Consent Fee Notes it
has purchased, but such entitlement shall not extend to any Additional Notes by
virtue of the Transfer of Consent Fee Notes.  For the avoidance of doubt, any
Transferor that is a member of the Steering Committee shall retain all its
rights to backstop the Financing described in the Summary Term Sheet and such
rights shall not accompany any Transfer.  Each Party agrees that any Transfer or
purported Transfer that is not a Permitted Transfer shall be void ab initio.

 

For the avoidance of doubt, this Agreement shall in no way be construed to
preclude any Party from acquiring additional Notes or any other claims against
or interests in GEI or GAG; provided, that any Notes acquired shall, upon
acquisition, automatically be deemed to be subject to all the terms of this
Agreement and, provided, further, that each Party agrees that, within three
business days of such acquisition, it shall deliver an Acquisition Notice in the
form of Exhibit C attached hereto to counsel for GenOn and the Ad Hoc Group.

 

Notwithstanding the foregoing, a Qualified Marketmaker that acquires any Notes
subject to this Agreement with the purpose and intent of acting as a Qualified
Marketmaker for such Notes, shall not be required to execute and deliver to
counsel a Transfer Agreement or Acquisition Notice in respect of such Notes if
such Qualified Marketmaker subsequently makes a Permitted Transfer of such Notes
(by purchase, sale, participation or otherwise) within three (3) business days
of its acquisition to a Permitted Transferee (including, for the avoidance of
doubt, the requirement that such transferee execute and deliver a Transfer
Agreement concurrent with or

 

3

--------------------------------------------------------------------------------


 

prior to the Transfer from such Qualified Marketmaker).  To the extent an
Initial Consenting Holder is acting solely in its capacity as a Qualified
Marketmaker, it may Transfer (by purchase, sale, participation or otherwise) any
right, title or interest in Notes that the Qualified Marketmaker acquires in
such capacity from a holder of Notes who is not an Initial Consenting Holder
without the requirement that the transferee be a Permitted Transferee.

 

For purposes of this Agreement, “Qualified Marketmaker” means an entity that
(i) holds itself out to the public or the applicable private markets as standing
ready in the ordinary course of its business to purchase from customers and sell
to customers debt securities such as the Notes or enter with customers into long
and short positions in debt securities such as the Notes, in its capacity as a
dealer or market maker in such debt securities and (ii) is in fact regularly in
the business of making a market in debt securities.

 

6.                                      Termination.  This Agreement shall
terminate, and all obligations of the Parties shall immediately terminate and be
of no further force and effect, upon the earliest to occur of:

 

a.              11:59 p.m. on May 26, 2017 (the “Termination Time”);

 

b.              the execution and delivery of the Agreed RSA; or

 

c.               delivery of written notice of termination (which may be by
electronic mail) to all Parties from NRG; provided that NRG shall be entitled to
deliver such notice only for so long as Initial Consenting Holders representing
less than a majority of each of the GEI Notes and the GAG Notes have executed
this Agreement.

 

GenOn shall have the right to terminate this Agreement at any time, solely as to
GenOn, upon delivery of written notice of such termination (which may be by
electronic mail) to all Parties and, upon such delivery, the obligations of
GenOn shall immediately terminate and be of no further force and effect;
provided that such termination as to GenOn shall not effect a termination of
this Agreement as between the Initial Consenting Holders and NRG.

 

7.                                      Amendments; Execution.  Except as
otherwise provided herein, this Agreement may not be modified, amended, or
supplemented without prior written agreement signed by GenOn, NRG, Supermajority
GEI Consenting Holders and Supermajority GAG Consenting Holders.  This Agreement
and any amendments, waivers, consents or supplements hereto or in connection
herewith may be executed and delivered by facsimile or electronic mail of an
executed counterpart of a signature page in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.  Notwithstanding the
foregoing, the Termination Time may be extended by electronic mail exchanged by
counsel to NRG, GenOn and the Ad Hoc Group; provided that counsel to the Ad Hoc
Group has received email confirmations of the extension from Supermajority GEI
Consenting Holders and Supermajority GAG Consenting Holders.

 

8.                                      No Solicitation.  Notwithstanding
anything to the contrary, this Agreement is not and shall not be deemed to be
(a) a solicitation of consents to the Agreed Plan or any other chapter 11 plan
or (b) an offer for the issuance, purchase, sale, exchange, hypothecation, or
other

 

4

--------------------------------------------------------------------------------


 

transfer of securities or a solicitation of an offer to purchase or otherwise
acquire securities for purposes of the Securities Act of 1933 and the Securities
Exchange Act of 1934, each as amended.

 

9.                                      No Third Party Beneficiaries;
Relationship Among the Parties.  Unless otherwise expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other person or
entity shall be a third party beneficiary hereof.  Nothing herein shall be
deemed or construed to create a partnership, joint venture or other association
between or among any of the Parties.  Each Party agrees and understands that no
Party has any fiduciary duty or other duty of trust or confidence (except to the
extent expressly set forth in this Agreement) in any form to any other Party or
any third party arising from or relating to this Agreement.

 

10.                               Entire Agreement.  This Agreement constitutes
the entire agreement of the Parties with respect to the subject matter hereof
and supersedes all prior agreements (oral and written) and all other prior
negotiations.

 

11.                               Governing Law; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York applicable to contracts made and to be performed
in such state, without giving effect to the conflicts of law principles thereof
(except for section 5-1401 of the New York General Obligations Law).  Any action
brought in connection with this Agreement shall be brought in the federal or
state courts located in the Borough of Manhattan in the City of New York, and
the Parties hereby irrevocably consent to the jurisdiction of such courts and
waive any objections as to venue or inconvenient forum. EACH PARTY HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

12.                               No Monetary Liability.  For the avoidance of
doubt, and notwithstanding anything to the contrary herein, in no event shall
GenOn or NRG incur any liability to any Party in connection with the execution
of this Agreement and the other Parties to this Agreement expressly waive any
right to seek damages from GenOn or NRG in connection herewith.  Notwithstanding
the foregoing, GenOn and NRG shall keep confidential and shall not disclose to
any other person any information regarding any Initial Consenting Holder’s or
its affiliates’ holdings of Notes, or any Permitted Transferee’s or its
affiliates’ holdings of Notes, without such Initial Consenting Holder’s or
Permitted Transferee’s prior written consent.

 

13.                               Notices.  All notices hereunder shall be in
writing and shall be deemed duly given only upon receipt by electronic mail,
facsimile, courier, nationally recognized overnight delivery service or by
registered or certified mail (return receipt requested) to the addresses or
facsimile numbers set forth on each Party’s signature page hereto (or at such
other addresses or facsimile numbers as shall be specified by like notice);
notices hereunder must be given to each Party and counsel to the Ad Hoc Group in
order to be effective.  Notices to counsel for the Ad Hoc Group shall be
delivered to the following addresses and facsimile numbers:

 

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

 

5

--------------------------------------------------------------------------------


 

Attn.:                 Keith H. Wofford

Stephen Moeller-Sally

Marc B. Roitman

Email:            keith.wofford@ropesgray.com

ssally@ropesgray.com

marc.roitman@ropesgray.com

Fax:                       212.596.9090

 

Any notice given by courier, national recognized overnight delivery service, or
registered or certified mail shall be effective when received at the address
provided in this Section 12.  Any notice given by facsimile shall be effective
upon oral or machine confirmation of transmission.  Any notice given by
electronic mail shall be effective upon receipt.

 

14.                               Severability.  Any term or provision of this
Agreement that is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only as broad as is enforceable.

 

[signature pages follow]

 

6

--------------------------------------------------------------------------------


 

The undersigned Parties hereby execute this Agreement as of the date first set
forth above:

 

GENON ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Mark A. McFarland

 

Name:

Mark A. McFarland

 

Title:

Chief Executive Officer

 

 

Notice address:

 

GenOn Energy, Inc.

804 Carnegie Center

Princeton, NJ 08540

Attn:       Mac McFarland, Chief Executive Officer

Email:    mac@genon.com

 

with copies (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attn:       David R. Seligman, P.C. and Steven N. Serajeddini
Email:    david.seligman@kirkland.com

steven.serajeddini@kirkland.com

 

--------------------------------------------------------------------------------


 

NRG ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Kirkland Andrews

 

Name:

Kirkland Andrews

 

Title:

Chief Financial Officer

 

 

Notice address:

 

NRG Energy, Inc.

804 Carnegie Center

Princeton, NJ 08540-6213

Attn.:  Brian Curci, General Counsel

Email:  brian.curci@nrg.com

 

with copies (which shall not constitute notice) to:

 

Baker Botts LLP

2001 Ross Avenue

Dallas, Texas 75201

Attn.:      C. Luckey McDowell and Ian E. Roberts

Email:    luckey.mcdowell@bakerbotts.com

ian.roberts@bakerbotts.com

 

-and-

 

Baker Botts LLP

30 Rockefeller Plaza No. 4340

New York, NY 10112

Attn.:      Emanuel C. Grillo

Email: emanuel.grillo@bakerbotts.com

 

--------------------------------------------------------------------------------


 

[NAME OF INITIAL CONSENTING HOLDER]

 

By:

 

 

Name:

 

Title

 

 

Notice address:

 

 

 

 

Name of contact person:

 

Telephone number:

 

E-mail address:

 

Facsimile number:

 

Principal amount of Notes held:

 

$                  of 2017 Notes.

 

$                  of 2018 Notes.

 

$                  of 2020 Notes.

 

$                  of 2021 Notes.

 

$                  of 2031 Notes.

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

INITIAL CONSENTING HOLDERS

 

[List Initial Consenting Holders here]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

ADDITIONAL DEFINITIONS

 

“2017 Notes” means the 7.875% Senior Notes due 2017 issued by GEI.

 

“2018 Notes” means the 9.50% Senior Notes due 2018 issued by GEI.

 

“2020 Notes” means the 9.875% Senior Notes due 2020 issued by GEI.

 

“2021 Notes” means the 8.50% Senior Notes due 2021 issued by GAG.

 

“2031 Notes” means the 9.125% Senior Notes due 2031.

 

“Ad Hoc Group” means the ad hoc group of holders of GEI Notes and GAG Notes
represented by Ropes & Gray LLP and Ducera Partners.

 

“GAG” means GenOn Americas Generation, LLC.

 

“GAG Notes” means, collectively, the 2021 Notes and the 2031 Notes.

 

“GEI” means GenOn Energy, Inc.

 

“GEI Notes” means, collectively, the 2017 Notes, the 2018 Notes and the 2020
Notes.

 

“Notes” means, collectively, the GEI Notes and the GAG Notes.

 

“Noteholders” has the meaning given in the recitals.

 

“Steering Committee” means the steering committee of the Ad Hoc Group, which is
comprised of Benefit Street Partners, Brigade Capital Management, LP, Franklin
Mutual Advisers, J.P. Morgan Asset Management, PGIM, Solus Alternative Asset
Management LP, Sound Point Capital Management, L.P., and York Capital
Management.

 

“Supermajority GAG Consenting Holders” means, at any relevant time, Initial
Consenting Holders holding no less than two-thirds of the GAG Notes held by all
Initial Consenting Holders.

 

“Supermajority GEI Consenting Holders” means, at any relevant time, Initial
Consenting Holders holding no less than two-thirds of the GEI Notes held by all
Initial Consenting Holders.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

The Summary Term Sheet

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Transfer Agreement

 

--------------------------------------------------------------------------------


 

Transfer Agreement

 

Reference is made to the Consent Agreement dated as of May 22, 2017 (the
“Agreement”)(1), by and among [Please insert Transferor’s Name] (the
“Transferor”), and the other Parties signatory thereto.

 

The undersigned (the “Transferee”) hereby acknowledges that it has reviewed the
Agreement and hereby agrees to be bound by the terms and conditions thereof
binding on the Initial Consenting Holders to the same extent the Transferor was
thereby bound, without modification and shall be deemed a Party to the
Agreement.  The Transferee hereby affirms the representations and warranties in
Section 4 of the Agreement, including with respect to its holdings of Notes set
forth below.

 

The Transferee acknowledges and agrees that any Transfer of Notes from the
Transferor is null and void if it does not comply with the Agreement and is not
effective unless and until an executed copy of this Transfer Agreement is
delivered to the Transferor and counsel to the Ad Hoc Group in accordance with
Section 12 of the Agreement.

 

The Transferee hereby represents and warrants that it has correctly identified
the portion of the Purchased Notes representing Consent Fee Notes.

 

Series

 

Purchased
Consent Fee
Notes

 

Other
Purchased
Notes

 

Additional
Notes

 

Total
Notes

 

2017 Notes

 

$

 

 

$

 

 

$

 

 

$

 

 

2018 Notes

 

$

 

 

$

 

 

$

 

 

$

 

 

2020 Notes

 

$

 

 

$

 

 

$

 

 

$

 

 

2021 Notes

 

$

 

 

$

 

 

$

 

 

$

 

 

2031 Notes

 

$

 

 

$

 

 

$

 

 

$

 

 

TOTAL

 

$

 

 

$

 

 

$

 

 

$

 

 

 

Date:  [             ], 2017

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(1)  All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

--------------------------------------------------------------------------------


 

[Please insert Transferee’s Name]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Notice address:

 

 

 

 

 

 

 

 

 

 

Name of contact person:

 

 

 

 

 

Telephone number:

 

 

 

 

 

E-mail address:

 

 

 

 

 

Facsimile number:

 

 

 

[Signature page to Transfer Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Acquisition Notice

 

--------------------------------------------------------------------------------


 

Acquisition Notice

 

Reference is made to the Consent Agreement dated as of May 22, 2017 (the
“Agreement”)(2), by and among [Please insert Acquiror’s Name] (the “Acquiror”),
and the other Parties signatory thereto.

 

The Acquiror hereby gives notice that on [                 ], 2017 it acquired
(the “Acquisition”) the Notes set forth below (the “Acquired Notes”).  The
Acquiror represents and warrants that it is an Initial Consenting Holder bound
by the Agreement and that it has correctly identified the portion of the
Acquired Notes representing Consent Fee Notes.

 

Series

 

Acquired
Consent Fee Notes

 

Other Acquired
Notes

 

Total
Acquired Notes

2017 Notes

 

$

 

 

$

 

 

$

 

2018 Notes

 

$

 

 

$

 

 

$

 

2020 Notes

 

$

 

 

$

 

 

$

 

2021 Notes

 

$

 

 

$

 

 

$

 

2031 Notes

 

$

 

 

$

 

 

$

 

TOTAL

 

$

 

 

$

 

 

$

 

 

This notice must be delivered to counsel to the Ad Hoc Group in accordance with
Section 12 of the Agreement within three business days of the Acquisition.

 

Date:  [             ], 2017

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(2)  All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

--------------------------------------------------------------------------------


 

[Please insert Acquiror’s Name]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Notice address:

 

 

 

 

 

 

 

 

Name of contact person:

 

 

 

 

 

Telephone number:

 

 

 

 

 

E-mail address:

 

 

 

 

 

Facsimile number:

 

 

 

[Signature page to Acquisition Notice]

 

--------------------------------------------------------------------------------